18-23538-rdd       Doc 9420        Filed 04/15/21 Entered 04/15/21 17:58:31                     Main Document
                                               Pg 1 of 17



Vincent J. Marriott, III*
BALLARD SPAHR LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
Tel: (215) 665-8500
Fax: (215) 864-8999

-and-

BALLARD SPAHR LLP
Tobey M. Daluz*
Laurel D. Roglen
Chantelle D. McClamb
919 N. Market Street, 11th Floor
Wilmington, DE 19801
Tel: (302) 252-4465
Fax: (302) 252-4466
(*Admitted pro hac vice)

Counsel to the Fee Examiner

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                                         ) Chapter 11
                                                              )
SEARS HOLDINGS CORPORATION, et al.,1                          ) Case No. 18-23538 (RDD)
                                                              )
                 Debtors.                                     ) (Jointly Administered)
                                                              )

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
(0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
(6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
(8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
(9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears
Brands Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
Hoffman Estates, Illinois 60179.
18-23538-rdd     Doc 9420     Filed 04/15/21 Entered 04/15/21 17:58:31       Main Document
                                          Pg 2 of 17



        SUMMARY COVER SHEET FOR SIXTH JOINT APPLICATION OF
       PAUL E. HARNER, AS FEE EXAMINER AND BALLARD SPAHR LLP,
      AS COUNSEL TO THE FEE EXAMINER, FOR INTERIM ALLOWANCE
       OF COMPENSATION FOR PROFESSIONAL SERVICES RENDERED
  AND REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES INCURRED
          FROM NOVEMBER 1, 2020 THROUGH FEBRUARY 28, 2021

General Information
Name of Applicants:                                    Paul E. Harner, Fee Examiner
                                                       Ballard Spahr LLP, Counsel to Fee
                                                       Examiner

Authorized to Provide Professional Services to:        The Fee Examiner

Petition Date:                                         October 15, 2018
Date of Retention:                                     Order entered April 22, 2019
                                                       [Dkt. No. 3307]

                                                       Order entered May 22, 2019
                                                       [Dkt. No. 3985], nunc pro tunc to April
                                                       22, 2019
Prior Applications:                                    First Interim [Dkt. No. 4844, Filed
                                                       8/14/19]; Second Interim: [Dkt. No.
                                                       6215, Filed 12/13/19]; Third Interim:
                                                       [Dkt No. 7862, Filed 4/23/20]; Fourth
                                                       Interim: [Dkt No. 8399, Filed 8/22/20];
                                                       Fifth Interim: [Dkt No. 9191, Filed
                                                       12/17/20]
Period for Which Compensation and Reimbursement        November 1, 2020 to February 28, 2021
are Sought:

Summary of Fees and Expenses Requested for Compensation Period
Amount of Compensation Sought as Actual,         Paul E. Harner, Fee Examiner: $33,122.00
Reasonable and Necessary:                                  Ballard Spahr LLP: $122,110.00
                                                                       Total: $155,232.00

Amount of Expense Reimbursement Sought as                  Paul E. Harner, Fee Examiner: $0.00
Actual, Reasonable and Necessary:                                  Ballard Spahr LLP: $700.75
                                                                                Total: $700.75

Total Compensation and Expense Reimbursement          Paul E. Harner, Fee Examiner: $33,122.00
Requested:                                                     Ballard Spahr LLP: $122,810.75
                                                                            Total: $155,932.75

Total Fees and Expenses Allowed Pursuant to Prior Applications
Total Allowed Fees Paid to Date:                                                $2,274,087.65

                                                  2
18-23538-rdd        Doc 9420       Filed 04/15/21 Entered 04/15/21 17:58:31           Main Document
                                               Pg 3 of 17



Total Allowed Expenses Paid to Date:                                                            $5,444.69
Total Allowed Fees and Expenses Paid to Date:                                               $2,279,532.34


Total Fees and Expenses Paid to Applicant Pursuant to Monthly Statements
Fees Sought for this Compensation Period Already                                   $83,395.20
Paid Pursuant to Monthly Compensation Order But
Not Yet Allowed:
Expenses Sought for this Compensation Period                                           $560.75
Already Paid Pursuant to Monthly Compensation
Order But Not Yet Allowed:
Total Fees and Expenses Sought for this                                            $83,955.95
Compensation Period Already Paid Pursuant to
Monthly Compensation Order But Not Yet Allowed:
Total Fees and Expenses Sought for this                                            $71,976.80
Compensation Period Not Yet Paid:
Summary of Rates and Other Related Information for this Compensation Period
Blended Rate in This Application for All Ballard                                      $594.992
Spahr Attorneys:
Blended Rate in This Application for All Ballard                                      $564.803
Spahr Timekeepers:
Number of Ballard Spahr Timekeepers Included in                                              8
this Application:4
Number of Attorneys in this Application Not                                                N/A
Included in Staffing Plan Discussed with Client:
Difference Between Fees Budgeted and                               Fees equate with the budget
Compensation Sought for this Period:
Number of Attorneys Billing Fewer than 15 Hours to                                           1
the Case During the Compensation Period:
Increase in Rates Since Date of Retention:                           Effective January 1, 2021


This is an               Monthly           _X_ Interim              Final Fee Application




2
    The Fee Examiner’s rate was not included in this calculation.
3
    The Fee Examiner’s rate was not included in this calculation.
4
    The Fee Examiner is not included in this figure.


                                                       3
                18-23538-rdd     Doc 9420      Filed 04/15/21 Entered 04/15/21 17:58:31    Main Document
                                                           Pg 4 of 17




                                 SUMMARY OF PRIOR MONTHLY FEE STATEMENTS

                          Total Compensation and     Total Amount             Total Amount Paid to    Holdback
                          Expenses Incurred for      Previously Requested     Date                    Fees
Date Filed   Period       Period Covered             with Prior Monthly Fee                           Requested
and ECF      Covered                                 Statement
No.                       Fees         Expenses      Fees         Expenses    Fees         Expenses
                                                     (@80%)       (@100%)     (@80%)       (@100%)
12/15/20,    November     $58,681.00   $420.75       $46,944.80 $420.75       $46,944.80   $420.75    $11,736.20
ECF No.      1, 2020 to
9184         November
             30, 2020
02/03/21,    December     $45,563.00   $140.00       $36,450.40   $140.00     $36,450.40   $140.00    $9,112.60
ECF No.      1, 2020 to
9280         December
             31, 2020
02/26/21,    January 1,   $23,886.50   $140.00       $19,109.20   $140.00     $19,109.20   $140.00    $4,777.30
ECF No.      2021 to
9325         January
             31, 2021
03/29/21,    February     $27,101.50   $0.00         $21,681.20   $0.00       $21,681.20   $0.00      $5,420.30
ECF No.      1, 2021 to
9375         February
             28, 2021

 Summary of Any Objections to Monthly Fee Statements: None.




                                                              4
18-23538-rdd         Doc 9420      Filed 04/15/21 Entered 04/15/21 17:58:31                 Main Document
                                               Pg 5 of 17



                          COMPENSATION OF FEE EXAMINER
                      NOVEMBER 1, 2020 THROUGH FEBRUARY 28, 20211

    Timekeeper                 Position      Year                Rate(s)     Hours             Fees
                                             Admitted to         (2020/2021)
                                             Practice
    Paul E. Harner             Partner           1988                    $1,405       13.60     $19,108.00
                                                                         $1,540        9.10     $14,014.00
    Total                                                                             22.70     $33,122.00


             COMPENSATION PROFESSIONALS AND PARAPROFESSIONALS
                 NOVEMBER 1, 2020 THROUGH FEBRUARY 28, 2021

    Name of Attorney              Position        Year      Rates                 Hours         Fees
                                                Admitted (2020/2021)
                                               to Practice
    Vincent J. Marriott, III      Partner         1982        $1,035                 4.20       $4,347.00
                                                              $1,085                 3.40       $3,689.00
    Tobey M. Daluz                Partner         1990          $940                31.30      $29,422.00
                                                                $995                 8.90       $8,855.50
    Chantelle D. McClamb          Associate       2011          $495                73.60      $36,432.00
                                                                $545                17.90       $9,755.50
    Chad Jimenez                  Associate       2016          $415                27.40      $11,371.00
    Margaret Vesper               Legal Intern    2020          $375                 5.00       $1,875.00
                                                                $420                20.50       $8,610.00
    Total Attorney                                                                 192.20     $114,357.00


    Name of                    Title                  Rates         Total Billed          Total
    Paraprofessional                               (2020/2021)        Hours            Compensation
    Kyle Neitzel               Paralegal                  $360             14.20            $5,112.00
    Caroline P. Pollard        Paralegal                  $320              3.20            $1,024.00
                                                          $340              2.80              $952.00
    Brandon Blessing       Paralegal                      $175              3.80              $665.00
    Total Paraprofessional                                                 24.00            $7,753.00




1
    Reflects a firmwide rate increase effective as of January 1, 2020.


                                                       5
18-23538-rdd      Doc 9420   Filed 04/15/21 Entered 04/15/21 17:58:31   Main Document
                                         Pg 6 of 17



   COMPENSATION BY TASK CODE FOR SERVICES RENDERED BY THE FEE
 EXAMINER FOR THE PERIOD NOVEMBER 1, 2020 THROUGH FEBRUARY 28, 2021

     Project Category/Task Code         Total Billed Hours      Total Fees Requested
 Fee/Employment Objections (B170)                      22.70                  $33,122.00
 Total                                                 22.70                  $33,122.00


                 COMPENSATION BY TASK CODE FOR SERVICES
           RENDERED BY PROFESSIONALS AND PARAPROFESSIONALS
         FOR THE PERIOD NOVEMBER 1, 2020 THROUGH FEBRUARY 28, 2021

     Project Category/Task Code         Total Billed Hours     Total Fees Requested
 Fee/Employment Applications (B160)                    25.60                $19,338.00
 Fee/Employment Objections (B170)                     190.60               $102,772.00
 Total                                                216.20               $122,110.00


                  EXPENSE SUMMARY FOR THE FEE EXAMINER
         FOR THE PERIOD NOVEMBER 1, 2020 THROUGH FEBRUARY 28, 2021

                                Disbursements                               Amount
 Total                                                                         $0.00



    EXPENSE SUMMARY FOR PROFESSIONALS AND PARAPROFESSIONALS
     FOR THE PERIOD NOVEMBER 1, 2020 THROUGH FEBRUARY 28, 2021

                                Disbursements                               Amount
 Lexis Research                                                              $420.75
 CourtSolutions                                                              $280.00
 Total                                                                       $700.75




                                           6
18-23538-rdd       Doc 9420        Filed 04/15/21 Entered 04/15/21 17:58:31                     Main Document
                                               Pg 7 of 17



Vincent J. Marriott, III*
BALLARD SPAHR LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
Tel: (215) 665-8500
Fax: (215) 864-8999

-and-

BALLARD SPAHR LLP
Tobey M. Daluz*
Laurel D. Roglen
Chantelle D. McClamb
919 N. Market Street, 11th Floor
Wilmington, DE 19801
Tel: (302) 252-4465
Fax: (302) 252-4466
(*Admitted pro hac vice)

Counsel to the Fee Examiner

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                                         ) Chapter 11
                                                              )
SEARS HOLDINGS CORPORATION, et al.,1                          ) Case No. 18-23538 (RDD)
                                                              )
                 Debtors.                                     ) (Jointly Administered)
                                                              )

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
(0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
(6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
(8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
(9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears
Brands Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
Hoffman Estates, Illinois 60179.
18-23538-rdd    Doc 9420      Filed 04/15/21 Entered 04/15/21 17:58:31            Main Document
                                          Pg 8 of 17



   SIXTH JOINT APPLICATION OF PAUL E. HARNER, AS FEE EXAMINER AND
  BALLARD SPAHR LLP, AS COUNSEL TO THE FEE EXAMINER FOR INTERIM
 ALLOWANCE OF COMPENSATION FOR PROFESSIONAL SERVICES RENDERED
  AND REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES INCURRED
           FROM NOVEMBER 1, 2020 THROUGH FEBRUARY 28, 2021

TO THE HONORABLE ROBERT D. DRAIN
UNITED STATES BANKRUPTCY JUDGE:

       Paul E. Harner, as Fee Examiner (the “Fee Examiner”), and Ballard Spahr LLP (“Ballard

Spahr”), counsel to the Fee Examiner, hereby submit this sixth joint interim fee application (the

“Fee Application”) pursuant to sections 330 and 331 of title 11 of the United States Code, 11

U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rule 2016-1 of the Local Bankruptcy Rules for the

Southern District of New York (the “Local Rules”), the Amended Guidelines for Fees and

Disbursements for Professionals in Southern District of New York Bankruptcy Cases,

Administrative Order M-447, effective February 5, 2013 (the “Local Guidelines”), the United

States Trustee Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses Filed Under 11 U.S.C. § 330, effective November 1, 2013 (the “U.S. Trustee

Guidelines”), the Order Authorizing Procedures for Interim Compensation and Reimbursement of

Expenses of Professionals [Docket No. 796] (the “Interim Compensation Order,” and together with

the Local Rules, the Local Guidelines, and the U.S. Trustee Guidelines, the “Guidelines”) for

interim allowance of compensation in the aggregate amount of $155,232.00 for professional

services performed and the reimbursement of actual and necessary expenses in the aggregate

amount of $700.75 incurred for the period from November 1, 2020 through February 28, 2021 (the

“Compensation Period”). In support of this Fee Application, the Fee Examiner and Ballard Spahr

submit the certification of Paul E. Harner, as Fee Examiner, which is attached hereto as Exhibit A.




                                                2
18-23538-rdd    Doc 9420      Filed 04/15/21 Entered 04/15/21 17:58:31            Main Document
                                          Pg 9 of 17



In further support of this Fee Application, the Fee Examiner and Ballard Spahr respectfully state

as follows:

                                        JURISDICTION

       1.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

                                        BACKGROUND

       2.      On October 15, 2018 (the “Petition Date”), each of the above-captioned debtors

and debtors in possession (the “Debtors”) filed a voluntary petition for relief under chapter 11 of

the Bankruptcy Code. The Debtors are authorized to continue to operate their businesses and

manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No request for the appointment of a trustee or examiner (other than a fee

examiner) has been made in these chapter 11 cases.

       3.      On October 24, 2018, the United States Trustee for Region 2 (the “U.S. Trustee”)

appointed an Official Committee of Unsecured Creditors (the “Creditors’ Committee”).

       4.      On November 16, 2018, the Court entered the Interim Compensation Order [Docket

No. 796].

       5.      Given the size and complexity of the cases as well as the number of professionals

retained by the Debtors and the Creditors’ Committee, on January 3, 2019, the U.S. Trustee filed

the Motion of United States Trustee for Order Authorizing Appointment of Independent Fee

Examiner [Docket No. 1470] (the “Fee Examiner Motion”) requesting that the Court appoint an

independent fee examiner to provide substantive analysis of the applications for allowance of




                                                3
18-23538-rdd    Doc 9420      Filed 04/15/21 Entered 04/15/21 17:58:31           Main Document
                                         Pg 10 of 17



compensation and reimbursement of expenses filed by professionals subject to the Interim

Compensation Order (collectively, the “Retained Professionals”).

       6.      On April 22, 2019, the Court entered the Order Authorizing Appointment of

Independent Fee Examiner Pursuant to 11 U.S.C. § 105(a) and Modifying Interim Compensation

Procedures for Certain Professionals Employed Pursuant to 11 U.S.C. § 327 [Docket No. 3307]

(the “Fee Examiner Order”), granting the Fee Examiner Motion and directing the appointment of

the Fee Examiner. On May 22, 2019, the Court authorized the Fee Examiner to retain Ballard

Spahr as his counsel nunc pro tunc to April 22, 2019 [Docket No. 3985] (the “Ballard Spahr

Retention Order”). The Fee Examiner Order charged the Fee Examiner with the responsibility of

reviewing and assessing all applications filed by Retained Professionals for compliance with the

Guidelines.

       7.      Since the Petition Date, the Court has authorized the retention of approximately 26

different Retained Professionals whose fee applications are subject to review by the Fee Examiner.

                  SUMMARY OF PROFESSIONAL COMPENSATION
                 AND REIMBURSEMENT OF EXPENSES REQUESTED

       8.      During the Compensation Period, the Fee Examiner and Ballard Spahr attorneys

and paraprofessionals expended a total of 238.90 hours for which compensation is sought. The

Fee Examiner and Ballard Spahr seek allowance of compensation for the professional services

rendered during the Compensation Period in the amount of $155,232.00 and reimbursement of

expenses incurred in connection with the provision of such services in the amount of $700.75. The

Fee Examiner and Ballard Spahr reserve the right to request additional compensation for the

Compensation Period to the extent that time or disbursement charges for services rendered or

expenses incurred relate to the Compensation Period.




                                                4
18-23538-rdd    Doc 9420      Filed 04/15/21 Entered 04/15/21 17:58:31           Main Document
                                         Pg 11 of 17



       9.      There is no agreement or understanding between the Fee Examiner and Ballard

Spahr and any other person, other than the members of Ballard Spahr, for the sharing of

compensation to be received for services rendered in these cases. During the Compensation

Period, the Fee Examiner and Ballard Spahr received no payment or promises of payment from

any source for services rendered or to be rendered in any capacity whatsoever in connection with

the matters covered during the Compensation Period and addressed by this Application (other than

those in accordance with the Interim Compensation Order).

       10.     The fees charged by the Fee Examiner and Ballard Spahr in these cases are billed

in accordance with Ballard Spahr’s existing billing rates and procedures in effect during the

Compensation Period.      The rates Ballard Spahr charges for the services rendered by its

professionals and paraprofessionals in these chapter 11 cases generally are the same rates Ballard

Spahr charges for professional and paraprofessional services rendered in comparable bankruptcy

and nonbankruptcy related matters.       Such fees are reasonable based on the customary

compensation charged by comparably skilled practitioners in comparable bankruptcy and

nonbankruptcy cases in a competitive national legal market.

       11.     Ballard Spahr maintains computerized records of all time spent by all Ballard

Spahr’s attorneys and paraprofessionals in connection with its representation of the Fee Examiner.

The Fee Examiner and Ballard Spahr have provided itemized time records for professionals and

paraprofessionals performing services during the Compensation Period to the Notice Parties

identified in the Interim Compensation Order by attaching computerized records of time spent to

the monthly fee statement filed by the Fee Examiner and Ballard Spahr. All entries itemized in

the Fee Examiner’s and Ballard Spahr’s time records comply with the requirements set forth in the




                                                5
18-23538-rdd     Doc 9420      Filed 04/15/21 Entered 04/15/21 17:58:31            Main Document
                                          Pg 12 of 17



Guidelines. Further, all entries itemized in the Fee Examiner’s and Ballard Spahr’s expense

records comply with the requirements set forth in the Guidelines.

       12.     Pursuant to, and consistent with, the relevant requirements of the Guidelines, as

applicable, attached hereto as Exhibit A is a certification by the Fee Examiner regarding

compliance with the Guidelines. Attached hereto as Exhibit B is a summary and comparison of

the aggregate blended hourly rates billed by timekeepers in Ballard Spahr’s offices in 2019 and

the blended hourly rates billed during the Compensation Period. A summary of Ballard Spahr’s

budget and staffing plan are attached hereto as Exhibits C & D. Copies of the Fee Examiner’s and

Ballard Spahr’s detailed time records and out-of-pocket expenses have been previously filed as

exhibits to the Fee Examiner’s and Ballard Spahr’s joint monthly fee statements.


       SUMMARY OF SERVICES PERFORMED BY THE FEE EXAMINER AND
           BALLARD SPAHR DURING THE COMPENSATION PERIOD

       13.     The following is a summary of the services rendered by the Fee Examiner and

Ballard Spahr, broken down by project category.

       A. Fee/Employment Applications (Task Code B160)
          Fees: $19,338.00; Hours 25.60

       The Fee Examiner and Ballard Spahr drafted Ballard Spahr’s monthly fee applications and

the fifth interim fee application and related affidavits, notices, and other documents.

       B. Fee/Employment Objections (Task Code B170)
          Fees: $135,894.00; Hours 213.30

       14.     The Fee Examiner and Ballard Spahr reviewed the first, second, thrird, and in some

cases the fourth interim or final fee applications, and other documents relating to the employment

and scope of services for each of the Retained Professionals. The Fee Examiner and Ballard Spahr

prepared both preliminary and supplemental reports for several Retained Professionals and



                                                 6
18-23538-rdd     Doc 9420     Filed 04/15/21 Entered 04/15/21 17:58:31           Main Document
                                         Pg 13 of 17



compiled exhibits of objectionable entries based on the fee and expense data submitted by the

Retained Professionals for review. The Fee Examiner and Ballard Spahr continued to meet with

representatives of certain of the Retained Professionals and engaged in discussions regarding the

subject matter of the respective preliminary report.

                      ACTUAL AND NECESSARY DISBURSEMENTS

       15.     The Fee Examiner and Ballard Spahr disbursed $700.75 in expenses incurred in

connection with providing professional services during the Compensation Period. These charges

are intended to reimburse the Fee Examiner and Ballard Spahr for direct operating costs which are

not built into their hourly rates. These expenses are reasonable and necessary and were essential

to the provision of services by the Fee Examiner and Ballard Spahr.

       16.     Ballard Spahr charges for external services at the provider’s cost without markup.

With respect to duplication charges, Ballard Spahr charges $0.10 per page in compliance with the

U.S. Trustee Guidelines. The Fee Examiner and Ballard Spahr have made every effort to minimize

the disbursements in these chapter 11 cases.

       17.     The actual expenses incurred in providing professional services were necessary,

reasonable and justifiable under the circumstances to provide the services pursuant to the Fee

Examiner Order and the Ballard Spahr Retention Order.

             THE REQUESTED COMPENSATION SHOULD BE ALLOWED

       18.     Section 331 of the Bankruptcy Code provides for interim compensation of

professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code to

govern the Court’s award of such compensation. 11 U.S.C. § 331. Section 330 provides that a

court may award a professional employed under section 327 of the Bankruptcy Code “reasonable

compensation for actual, necessary services rendered . . . and reimbursement for actual, necessary



                                                 7
18-23538-rdd    Doc 9420       Filed 04/15/21 Entered 04/15/21 17:58:31             Main Document
                                          Pg 14 of 17



expenses.” § 330(a)(1). Section 330 also sets forth the criteria for the award of such compensation

and reimbursement:

               In determining the amount of reasonable compensation to be awarded to
               …[a] professional person, the court shall consider the nature, the extent, and
               the value of such services, taking into account all relevant factors, including
               –

               (A)      the time spent on such services;

               (B)      the rates charged for such services;

               (C)      whether the services were necessary to the administration of, or
                        beneficial at the time at which the service was rendered toward the
                        completion of, a case under this title;

               (D)      whether the services were performed within a reasonable amount of
                        time commensurate with the complexity, importance, and nature of
                        the problem, issue, or task addresses;

               (E)      with respect to a professional person, whether the person is board
                        certified or otherwise has demonstrated skill and expertise in the
                        bankruptcy field; and

               (F)      whether the compensation is reasonable based on the customary
                        compensation charged by comparably skilled practitioners in cases
                        other than cases under this title.

11 U.S.C § 330(a)(3).

       19.     The Fee Examiner and Ballard Spahr respectfully submit that the services for which

they seek compensation and the expenditures for which they seek reimbursement in this Fee

Application were necessary and appropriate for the orderly administration of the estates. In light

of the nature, extent, and value of such services, the Fee Examiner and Ballard Spahr submit that

the compensation request herein is reasonable under the applicable standards.

       20.     The Fee Examiner and Ballard Spahr respectfully request that the Court approve

the compensation for professional services and reimbursement of expenses sought in this Fee

Application.

                                                  8
18-23538-rdd     Doc 9420      Filed 04/15/21 Entered 04/15/21 17:58:31           Main Document
                                          Pg 15 of 17



       21.     In accordance with the U.S. Trustee Guidelines, Ballard Spahr responds to the

questions identified therein as follows:

       Question 1: Did Ballard Spahr agree to any variations from, or alternatives to,
       Ballard Spahr’s standard or customary billing rates, fees or terms for services
       pertaining to this engagement that were provided during the Fee Period? If so,
       please explain.

       Answer: No.

       Question 2: If the fees sought in the Fee Application as compared to the fees
       budgeted for the time period covered by the Fee Application are higher by 10% or
       more, did Ballard Spahr discuss the reasons for the variation with the client?

       Answer: The fees sought in the Fee Application equate to those budgeted for such
       time.

       Question 3: Have any of the professionals included in the Fee Application varied
       their hourly rate based on geographic location of the bankruptcy case?

       Answer: No.

       Question 4: Does the Fee Application include time or fees related to reviewing or
       revising time records or preparing, reviewing or revising invoices? If so, please
       quantify by hours and fees.

       Answer: The Fee Application includes minimal time related to the review and
       preparation of invoices that were appended to monthly fee statements in accordance
       with U.S. Trustee Guidelines. The fees incurred reflect only a small percentage of
       the aggregate time expended in connection with the preparation of monthly fee
       applications which totals $19,338.00 during this Compensation Period.

       Question 5: Does the Fee Application include time or fees for reviewing time
       records to redact any privileged or other confidential information? If so, please
       quantify hours and fees.

       Answer: No.

       Question 6: Does the Fee Application include any rate increases since Ballard
       Spahr’s retention in these cases? If so, did the client review and approve those rate
       increases in advance? Did the client agree when retaining the law firm to accept
       all future rate increases?

       Answer: Yes. Ballard Spahr increases its billing rates annually effective on
       January 1 of each year as disclosed in the Application of Fee Examiner, Pursuant

                                                9
18-23538-rdd      Doc 9420     Filed 04/15/21 Entered 04/15/21 17:58:31             Main Document
                                          Pg 16 of 17



       to Section 327(a) of the Bankruptcy Code, Bankruptcy Rule 2014 and Loan Rules
       2014-1 and 2016-1, For the Entry of an Order Authorizing the Retention of Ballard
       Spahr LLP as Counsel to the Fee Examiner, Nunc Pro Tunc to the Appointment
       Date [Docket No. 3682].
                                          NOTICE

       22.     Pursuant to the Interim Compensation Order, notice of this Fee Application has

been served upon: Sears Holdings Corporation, 3333 Beverly Road, Hoffman Estates, IL 60179

(Attn: Rob Riecker, Luke Valentino, Esq.); Counsel for the Debtors, Weil, Gotshal & Manges

LLP, 767 Fifth Avenue, New York, NY 10153 (Attn: Ray C. Schrock, P.C., Esq., Jacqueline

Marcus, Esq., Garrett A. Fail, Esq., and Sunny Singh, Esq.); the Office of the United States Trustee,

201 Varick Street, Suite 1006, New York, NY 10014 (Attn: Paul Schwartzberg, Esq., and Richard

Morrissey, Esq.); Counsel for the Creditors’ Committee, Akin Gump Strauss Hauer & Feld LLP,

One Bryant Park, New York, NY 10036 (Attn: Philip C. Dublin, Esq., Ira Dizengoff, Esq., and

Sara Lynne Brauner, Esq.); Counsel for Bank of America, N.A., administrative agent under the

First Lien Credit Facility and the DIP ABL Agent, Skadden, Arps, Slate, Meagher & Flom LLP,

4 Times Square, New York, NY 10036 (Attn: Paul D. Leake, Esq., Shana A. Elberg, Esq., and

George R. Howard, Esq.).

                                     NO PRIOR REQUEST

       23.     No prior request for the relief requested herein has been made by the Fee Examiner

or Ballard Spahr to this or any other Court.

                                         CONCLUSION

       WHEREFORE, the Fee Examiner and Ballard Spahr respectfully request that the Court

enter an order:    (i) approving the interim allowance of $155,232.00, for compensation for

professional services rendered by the Fee Examiner and Ballard Spahr during the Compensation

Period; (ii) approving the reimbursement of out of pocket expenses incurred by the Fee Examiner



                                                 10
18-23538-rdd    Doc 9420      Filed 04/15/21 Entered 04/15/21 17:58:31            Main Document
                                         Pg 17 of 17



and Ballard Spahr in connection with rendering such services during the Compensation Period in

the amount of $700.75; (iii) directing payment by the Debtors of all allowed amounts that remain

unpaid, including the holdback totaling $31,046.40; and (iv) granting such other and further relief

as the Court deems just and proper.



Dated: April 15, 2021                        /s/ Chantelle D. McClamb
                                             Vincent J. Marriott, III*
                                             BALLARD SPAHR LLP
                                             1735 Market Street, 51st Floor
                                             Philadelphia, PA 19103
                                             Tel: (215) 665-8500
                                             Fax: (215) 864-8999

                                             -and-

                                             Tobey M. Daluz*
                                             Laurel D. Roglen
                                             Chantelle D. McClamb
                                             BALLARD SPAHR LLP
                                             919 N. Market Street, 11th Floor
                                             Wilmington, DE 19801
                                             Tel: (302) 252-4465
                                             Fax: (302) 252-4466
                                             *admitted pro hac vice

                                             Counsel for the Fee Examiner




                                                11
